Lewis, J.,
A petition was filed by George Angelo setting forth that he was arrested on the charge of burglary, and that at the time of his arrest a search was made of his room and $32 in United States currency was found in his possession, and that subsequently, upon his indictment, he pleaded guilty and was fined the sum of $1, costs of prosecution, and sentenced to undergo imprisonment in the Lackawanna County jail for a period of one year.
In passing the sentence the court apparently omitted the order of restitution provided for in the Act of March 31, 1860, P. L. 382, sec. 179, 19 PS §981, which provides:
“On all convictions for robbery, burglary or larceny of goods, chattels or other property ... or of receiving such goods, chattels or other property, knowing the same to be stolen, the defendant shall, in addition to the punishment heretofore prescribed for such offences, be adjudged to restore to the owner the property taken, or to pay the value of the same”.
It can be readily seen that an order of restitution is a mandatory part of the sentence, and if the same was omitted it was done through an oversight.
Under the circumstances, and as part of the sentence for the payment of costs has not been complied with, the court is of the opinion that petitioner is not entitled to the relief sought,, we feel that in justice to the Commonwealth the amount of money seized should be paid to the clerk of courts to be applied toward the costs in the case. We accordingly make the following:

Order

Now, June 2, 1937, it is ordered and directed that the sum of $32 in possession of Harry Davis, Chief of Police of the City of Scranton, and Detectives Edward Kelly and George Green, seized during the arrest of George Angelo, be paid to thé clerk of courts and by the said clerk to be applied towards payment of that portion of the sentence which imposed the costs upon defendant, George Angelo.